701 So.2d 410 (1997)
Gale Lavern BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 96-4581.
District Court of Appeal of Florida, First District.
November 10, 1997.
Nancy A. Daniels, Public Defender, and Michael A. Wasserman, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Denise O. Simpson, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, the appellant challenges a habitual felony offender sentence. Although the state offered certified copies of judgments of conviction for two qualifying felonies, upon proper objection the state failed to prove that the person named in the certified copies was the appellant. See Louis v. State, 647 So.2d 324 (Fla. 2d DCA 1994); see also Killingsworth v. State, 584 So.2d 647 (Fla. 1st DCA 1991). We accordingly vacate the habitual felony offender sentence and remand for resentencing. Upon resentencing, the appellant may again be sentenced as a habitual felony offender if the state can establish both the historical fact of the predicate convictions and the identity of the appellant as the person named in those judgments of conviction.
MINER, ALLEN and WEBSTER, JJ., concur.